

116 HRES 852 IH: Expressing support for the designation of the first Saturday of every January as “National FIRST Robotics Day”.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 852IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Foster submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONExpressing support for the designation of the first Saturday of every January as National FIRST Robotics Day.
	
 Whereas FIRST is For the Inspiration and Recognition of Science and Technology; Whereas robotics is rapidly proving to be one of the most effective, compelling, and engaging means for teaching and reinforcing fundamental science, technology, engineering, and mathematics (STEM) concepts as well as inspiring the Nation’s youth to pursue STEM-related careers thereby helping to create a highly skilled, 21st century American workforce;
 Whereas there is a strong need to recognize America’s leadership in robotics technology, educate the public on robotics technology’s broad potential, growing importance, and future impact on American society, underscore the need for increased investment in robotics technology research and development, and inspire the Nation’s youth to pursue careers in robotics and other STEM-related fields;
 Whereas the United States has the largest number of academic and research organizations with dedicated programs focused on the advancement of robotics technology;
 Whereas mathematics and science are a critical part of a child’s education; Whereas aptitude in mathematics, science, and engineering is essential for a knowledge-based society;
 Whereas the United States needs to reinforce mathematics and science education for all students in order to better prepare children for the future and to succeed in a 21st century economy;
 Whereas the National Science Foundation has been driving innovation in mathematics and science education at all levels from elementary through graduate education since its creation 68 years ago;
 Whereas robotics has matured into an all-encompassing and enabling technology that, as a pillar of 21st century American innovation, is positioned to fuel a broad array of next generation products and applications, and transform society;
 Whereas the emerging market for service robotics in various sectors, including health care, national defense, homeland security, energy, manufacturing, logistics, transportation, agriculture, education, consumer goods, and others, is expected to grow at a compound annual growth rate of nearly 20 percent over the next few years to become a worldwide $27,000,000,000 industry; and
 Whereas robotics is a critical technology capable in the near term of contributing to the economic recovery by creating new jobs, increasing productivity, improving quality, and increasing worker safety: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of a National FIRST Robotics Day and its celebration around the United States;
 (2)recognizes the continuing importance of the National Science Foundation’s mathematics and science education programs; and
 (3)encourages schools and educators to observe the day with appropriate activities that teach students about robotics and engage them with the study of mathematics and science.
			